Title: To Thomas Jefferson from Thomas Leiper, 9 September 1824
From: Leiper, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            September 9th 1824
                    Your very obliging and Affectionate letter of the 22d of July I duly received and I am at a loss for Language to express my gratitude for the interest you have taken in behalf of my son in Law and how I shall go about returning you my best thanks—I should wrote you an answer before this time but I was indeavouring to find out the cause how it was possible that the Mother and may add the whole family should give the preference to Doctor Moore the son in Law to her own son especially as it was done underhandedly which we feel most sensibly for before we knew or took any  steps in favor of my son in Law Doctor Patterson had resigned in favor of Dr Moore and request of the President he should be appointed his successor—From this circumstance numbers of our Citizens of the first grade in the republican line wrote in favor of Dr Moore who would rather some of them given the preference to his son had they known he had intended applying for the office—I cannot account correctly the Outs and Ins in this business but this I am certain their has been a great deal of smuggling in the business for before you  could have received my letter or the President mine Dr Moore had recived his appointment as Director of the Mint—This I have no doubt off from a letter I received from Mr Calhoun Secretary of War when I requested his Assistance but he informed me the appointment was made before the receipt of my letter—Now Sir my letter to the President to you and Mr Calhoun was wrote the same day and did believe at the time we were the first that had applied for the office—The Dr is near gone and by Will has made his wife sole Heir of all his goods and Chatell—Your were perfectly correct in infering that my son in Law was a Mathematian Chemist Mechanic and Physician he had all the schools could give here he spent some years in Paris with a view of ading to his stock of knowledge and one year in England where I have been informed the best schools in Europe are  there—There was a vacancy in the University here some time ago of a Professor of Chemistry the applicants were Doctor Cooper Doctor Patterson and Doctor Hare I know Doctor Chapman and some others took great pains with the Trustees in favor of of Dr Patterson but there was a family interest consisting of the Willing’s Powell’s  this I believe had more weight with the Trustees than any knowledge in the science for it is not to be supposed that Dr Hare’s short study in Connecticut than those Gentlemen could obtain in Europe especially Dr Patterson in France where the science of Chemistry is brought to greater perfection than any where else in the world and I am told that Dr Patterson made Chemistry his particular study—I see you are at the Head of the University of Virginia and I have no doubt but your professor will be of the first Grade—I am with as much affection esteem and respect as I know how and I will add your most Obedient servant
                        Thomas LeiperPS We are making great preparations to receive General LaFayette in a grand style—I  wish we had thought of some of our worthies whom we have suffered to die beggars—Do not infer from this that I have any objection to the reception of G LaFayette I rejoice at it with all my heart